El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La acusación en este caso, copiada a la letra, en lo per-tinente, dice así:
“El citado Mariano Martínez Erazo, allá el día 29 de marzo de 1915, en Santurce, que forma parte del Distrito Judicial de San Juan, voluntaria y maliciosamente tuvo contacto carnal con la niña menor de 14 años María Beltrán.”
Celebrada la vista, el acusado fué condenado a dos años de presidio por el delito de violación en grado de tentativa. Solicitó nuevo juicio alegando la comisión de varios erro-res y su solicitud fué denegada. Entonces apeló para ante *225este Tribunal Supremo contra la negativa ele nuevo juició y contra la sentencia.
De los errores alegados unos no pueden discutirse por falta de exposición del caso y los otros carecen de impor-tancia verdadera; pero examinada la denuncia, nos vemos obligados a revocar la sentencia recurrida porque aplicando los principios que acabamos de establecer en el caso de El Pueblo v. Cortés, es necesario concluir que la acusación tam-poco alega en este caso uno de los requisitos esenciales del delito perseguido, a saber: que la ofendida no era lá esposa, del acusado.
En tal virtud, procede la revocación de la sentencia y la desestimación de la acusación, sin perjuicio de los pro-cedimientos ulteriores que puedan seguirse de acuerdo con la ley.-

Revocada la sentencia apelada y desesti-mada la acusación sin perjuicio de los procedimientos ulteriores c[ue puedan seguirse de acuerdo con la ley.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
El Juez Presidente Sr. Hernández y Asociado Sr. Aldrey disintieron.